Name: Commission Regulation (EEC) No 2716/93 of 30 September 1993 altering the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 10. 93 Official Journal of the European Communities No L 245/155 COMMISSION REGULATION (EEC) No 2716/93 of 30 September 1993 altering the import levies on products processed from cereals and rice of basic product ; whereas, pursuant to Article 1 of Commission Regulation (EEC) No 1579/74 Q, as last amended by Regulation (EEC) No 1740/78 (8), the levies at present in force must therefore be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Regulation (EEC) No 2193/93 (2), and in particular Article 11 (3) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1544/93 (4), and in particular Article 12 (4) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ^, Whereas the import levies on products processed from cereals and rice were fixed by Commission Regulation (EEC) No 2681 /93 ( ®) ; Whereas the levy on the basic product as last fixed differs from the average levy by more than ECU 3,02 per tonne The import levies to be charged on products processed from cereals and rice covered by Commission Regulation (EEC) No 1620/93 (9) as fixed in the Annex to Regulation (EEC) No 2681 /93 are hereby altered to the amounts set out in the Annex. Article 2 This Regulation shall enter into force on 1 October 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 September 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 196, 5. 8 . 1993, p. 22. (3) OJ No L 166, 25. 6. 1976, p. 1 . O OJ No L 154, 25. 6. 1993, p. 5. O OJ No L 387, 31 . 12. 1992, p . 1 . (4) See page 43 of this Official Journal . 0 OJ No L 168 , 25. 6. 1974, p. 7 . 0 OJ No L 202, 26. 7. 1978 , p. 8 . 0 OJ No L 155, 26. 6 . 1993, p. 29 . No L 245/156 Official Journal of the European Communities 1 . 10. 93 ANNEX to the Commission Regulation of 30 September 1993 altering the import levies on products processed from cereals and rice (ECU/tonne) Import levies 0 CN code ACP Third countries(other than ACP) 0714 10 10 (') 117,42 124,07 071410 91 121,05 (2)0 121,05 071410 99 119,24 124,07 0714 90 11 121,05 00 121,05 0714 90 19 119,24 (2) 124,07 1102 90 10 217,89 223,93 1102 90 30 163,06 169,10 1103 12 00 163,06 169,10 1103 1930 217,89 223,93 1103 29 20 217,89 223,93 1103 29 30 163,06 169,10 110411 10 123,47 126,49 110411 90 242,10 248,14 11041210 92,40 95,42 110412 90 181,18 187,22 1104 21 10 193,68 196,70 1104 21 30 193,68 196,70 110421 50 302,63 308,67 1104 21 90 123,47 126,49 1104 2210 10 0 92,40 95,42 1 1 04 22 1 0 90 (4) 1 63,06 1 66,08 1104 22 30 163,06 166,08 1104 22 50 144,94 147^6 1104 22 90 92,40 95,42 1106 20 10 117,42 (2) 124,07 (') 6 % ad valorem, subject to certain conditions. 0 In accordance with Regulation (EEC) No 715/90 the levy shall not be charged on the following products originating in the African, Caribbean and Pacific States :  products falling within CN code ex 0714 10 91 ,  products falling within CN code 0714 90 11 and arrow-root falling within CN code 0714 90 19,  flours and meal of arrow-root falling within CN code 1106 20,  arrow-root starch falling within CN code 1108 19 90 . (3) Taric code : clipped oats. (4) Taric code : CN code 1104 2210, other than 'clipped oats'. (*) In accordance with Regulation (EEC) No 715/90 the levies are not applied to products imported directly into the French overseas departments originating in the African, Caribbean and Pacific States. P) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.